DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is being considered by the examiner.

Double Patenting
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,267,410. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The 410’ patent does not explicitly claim “a depression formed in a rear surface in the transmission direction of the front base at a position behind the protrusion”
However, the patent claims a gap (which is also a depression) adjoining the main portion in the base is filled with the same plastic as the base. Additionally, claim 2 recites wherein the gap adjoining the main portion in the base is filled with a part of the base.
Claim 1 of the Patent does not recite “the front base includes a protrusion, which protrudes frontward in the transmission direction, and at a position behind the protrusion. “ However, claim 3 of the patent recites the claimed feature by reciting: “wherein the front base includes 
Please see the table reproduced below for clarity.

Instant Application
U.S. Patent No. 11267410
Claim 18: A vehicle decorative part comprising: a decorative main body that is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar to decorate the vehicle and has a millimeter wave transparency, wherein the decorative main body includes a transparent member, which is made of a plastic, a base, which is made of a plastic and located at a rear side in the transmission direction of the transparent member, and a decorating layer, which is located between the transparent member and the base, the base is divided into a front base and a rear base, which is located at a rear side in the transmission direction of the front base, the front base is made of the same plastic as the rear base, the front base and the rear base are joined to each other, the front base includes a protrusion, which protrudes frontward in the transmission direction, and a depression formed in a rear surface in the transmission direction of the front base at a position behind the protrusion is filled with the same plastic as the base.
Claim 1: A vehicle decorative part comprising: a decorative main body that is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar to decorate the vehicle and has a millimeter wave transparency; a gap adjoining the main portion in the base is filled with the same plastic as the base.

Claim 2: wherein the gap adjoining the main portion in the base is filled with a part of the base.

Claim 3: wherein the front base includes 
Claim 19: wherein the depression is filled with a part of the rear base.
Claim 2: wherein the gap adjoining the main portion in the base is filled with a part of the base 


Thus, it is evident that Claims 18-19 of the instant application are a duplicate of a combination of claims 1-3 of the Patent and that Applicant only changed the claimed “gap” (as recited in the patent) for a “depression” (as recited in the instant Application) without patentably distinguishing the subject matter from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (U.S. Pub. No. 2015/0140259), in view of Fujii et al. (U.S. Pub. No. 2007/0109206).

Regarding claim 18, Sugiura in figures 1-6 discloses a vehicle decorative part comprising: a decorative main body (transparent member 20) that is configured to be attached to a vehicle at a front side in a transmission direction of millimeter waves from a millimeter wave radar (radar device 90) to decorate the vehicle and has a millimeter wave transparency, wherein the decorative main body (20) includes a transparent member, which is made of a plastic (Para. 22), a base (40+50), which is made of a plastic and located at a rear side in the transmission direction of the transparent member (20), and a decorating layer (decorative layer 30), which is located between the transparent member 20 and the base (40+50), the base is divided into a front base (suppression sheet 40) and a rear base (base 50), which is located at a rear side in the transmission direction of the front base (40), the front base (40) and the rear base (50) are joined to each other, the front base (40) includes a protrusion (see character zone 10b), which protrudes frontward in the transmission direction, and a depression (projection 50b) formed in a rear surface in the transmission direction of the front base (recess 42b) at a position behind the protrusion (10b) is filled with the same plastic as the base (50). (See Sugiura figure 3 reproduced below)
Sugiura does not explicitly discloses “the front base is made of the same plastic as the rear base.” 
However, Fujii in figure 1A teaches a vehicle decorative part wherein the front base (protective layer 20) is made of the same plastic as the rear base (back layer 10, see para. 23 and claim 5) , the front base (20) and the rear base (10) are joined to each other, the front base (20) includes a depression (projections 12) formed in a rear surface in the transmission direction of the front base (20) filled with the same plastic as the base (10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the front base made of the same plastic as the rear base, as taught by Fujii in the vehicle decorative part of Sugiura to form the claimed invention in order for the bases to have the same refractive index and prevent electromagnetic disturbances to the signals received or transmitted from the millimeter wave radar. (See also Fujii para. 23)

[AltContent: oval][AltContent: arrow][AltContent: textbox (Depression filled with same material was the base 50)]
    PNG
    media_image1.png
    648
    428
    media_image1.png
    Greyscale

Regarding claim 19, Sugiura in figures 1-6 discloses a vehicle decorative part wherein the depression is filled with a part of the rear base. (Please see Sugiura image reproduced above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845